Citation Nr: 0428020	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for anxiety disorder, 
depression and obsessive-compulsive disorder. 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran had active military service from February 1972 to 
February 1976 and from June 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In December 2003, the Board remanded the 
veteran's claim to the RO for additional development.  


REMAND

The veteran contends that his acquired psychiatric disability 
had its onset during military service.  Service medical 
records from his first period of service include a February 
1969 report, submitted by E.J.C., M.D., reflecting that the 
veteran had received treatment from a private psychologist in 
Wichita, Kansas, who had conducted a Rorschach test of the 
appellant.  Dr. C. related that results from the Rorschach 
test showed that the veteran was "constricted, inattentive 
to obvious and minute stimuli usually attended to by fourteen 
year olds.  Ego loss was apparent.  Emotionally this boy had 
access to fantasy but used it infrequently.  He can identify 
with others and adapt in a mature manner, however, with 
pressure, emotions may be explosive."  Dr. C. noted that 
information concerning the veteran was available from V.L.S., 
M.D., 2070 College Hill Medical Tower, Wichita, Kansas.  

A December 1970 entrance examination report reflects that the 
veteran was found to have been psychiatrically "normal" at 
service entrance.  In the notes section of the report, it was 
noted that the veteran had a history of emotional problems 
but that he had not had any psychiatric problems or 
difficulties since that time.  A December 1970 Report of 
Medical History reflects that the veteran indicated that he 
had had nervous trouble.  He denied having any depression or 
excessive worry, frequent trouble sleeping, loss of memory or 
amnesia, and frequent or terrifying nightmares.  In the 
physician's summary section of the report, the examiner noted 
that the veteran had a "nervous stomach."  

Service Medical Records show that the veteran reported having 
psychological difficulties with being in the service and he 
was referred to mental hygiene for a consultation.  In 
September 1972, the veteran complained of having anorexia for 
the previous week with fatigue and nervousness without any 
specific symptoms.  The examiner noted that the veteran had a 
prior history of "nerve" problems associated with the 
barracks.  An impression of depression was recorded.  When 
seen in the mental hygiene clinic a few days later, it was 
noted that the veteran had chronic depression secondary to 
barracks life.  The veteran stated that he felt depressed as 
result of having been referred to the clinic, but that his 
underlying depression had improved and that he no longer 
desired the consult.  In July 1974, the veteran was again 
referred to the mental hygiene clinic for anxiety.  At that 
time, he indicated that he had been chronically unhappy and 
had been "in his own little world" most of his life.  The 
examiner related that the veteran showed a poor memory for 
his age of 25.  A February 1976 service discharge examination 
report reflects that the veteran was found to have been 
psychiatrically "normal."  

Service medical records from the veteran's second period of 
service include a May 1979 entrance examination report 
reflecting that the appellant was found to have been 
psychiatrically "normal."  A May 1979 Report of Medical 
History reflects that the veteran denied having any frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, and nervous trouble of any sort.  During 
his second period of service, the veteran continued to be 
seen for nervousness, thoughts of suicide, an inability to 
cope and anxiety.  On March 28, 1980, the veteran was 
admitted to the psychiatric unit at Folk Polk Army Hospital 
and was diagnosed as having an inadequate personality 
manifested by ineffectual responses to work and social 
stress.  His impairment for further military duty was 
considered marked.  An April 1980 mental status examination 
report reflects that the veteran had no significant mental 
illness.  On an April 1980 Report of Medical History, the 
veteran indicated that he had had depression or excessive 
worry and nervous trouble.  He reported that around the age 
of thirteen, he had been treated by a child psychologist in 
Wichita, Kansas and that he had been admitted to Fort Polk 
Army Hospital on March 24th and 28th, 1980.  A history of 
mental problems with no actual complaints was noted by the 
evaluating physician.  

A review of the service medical records reflects that the 
veteran has reported being  hospitalized on two occasions at 
Fort Polk Army Hospital on March 24th and 28th, 1980.  While 
there is an inpatient treatment record, dated March 28th, 
1980 from the aforementioned facility, review of the 
veteran's service records do not reflect any records normally 
associated with hospitalization, (e.g. admission, discharge 
summary etc.).  

Also, it appears from review of all of the available service 
records that further action should be undertaken to obtain 
certain private medical records.  In this regard, a February 
1969 report, submitted by E.J.C., M.D., reflects that the 
veteran had sought treatment from a private psychologist 
prior to service entrance and that the records were available 
from V.L.S., M.D., 2070 College Hill Medical Tower, Wichita, 
Kansas.  These private records are not associated with the 
claims file, and an attempt should be made to obtain them as 
they may be pertinent to the veteran's service connection 
claim. 

Finally, given the findings made during the veteran's second 
period of military service, a VA psychiatric examination 
would be helpful to determine the origin of the veteran's 
current psychiatric disability.  When examined by VA in July 
2002, the examiner indicated that the appellant's military 
service had not contributed to or exacerbated his generalized 
anxiety disorder and depressive disorder, which were 
secondary to his primary diagnosis of obsessive compulsive 
disorder.  The examiner concluded that it was not likely that 
the anxiety and depressive disorder would have stemmed from 
the veteran's military service.  However, it appears, that in 
forming this opinion, the examiner did not review the claims 
files, but instead relied on the veteran's own self-reported 
history.  For example, the VA examiner reported that the 
veteran had a very poor memory of the sequence of events and 
dates, to include hospitalizations, and that they might 
differ from his existing medical record.  

Consequently, the veteran should be afforded another VA 
psychiatric examination in order to determine the 
relationship to military service of any currently diagnosed 
anxiety disorder, depression or obsessive compulsive disorder 
disability or whether it is at least as likely as not that a 
preexisting anxiety, depression or obsessive compulsive 
disorder underwent an increase in severity in service beyond 
the natural progression of the disability.  The claims files 
should be made available to the examiner for review.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the United 
States Army Hospital at Fort Polk, 
Louisiana and request that all available 
pertinent clinical documentation 
pertaining to any hospitalization of the 
veteran in 1980 be forwarded for 
incorporation into the record. The 
records sought should include the 
complete history of any treatment and 
observation, including copies of all 
clinical records, discharge summary, and 
examination reports, nurse notes, and 
therapy records, prepared during 
hospitalizations.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any psychiatric disorder both before and 
since his military service.  In addition, 
all pertinent private treatment records 
should be obtained, including those from 
V.L.S., M.D., 2070 College Hill Medical 
Tower, Wichita, Kansas.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  
The veteran should be given an 
opportunity to obtain them.  

3.  After completion of the development 
requested above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination by a 
psychiatrist to determine the nature and 
etiology of any anxiety disorder, 
depression, and obsessive-compulsive 
disorder.  The claims files, along with 
all additional evidence obtained pursuant 
to the instructions above, as well as a 
copy of this remand, should be made 
available to the examiner for review.  
The examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed anxiety disorder, 
depression or obsessive-compulsive 
disorder originated in, or is otherwise 
traceable to, military service.  As part 
of this, the examiner should note whether 
the evidence clearly shows that any 
diagnosed psychiatric disorder existed 
before either period of military service.  
The examiner should also provide an 
opinion as to whether it is clear that 
any such pre-existing disorder did not 
worsen during either period of military 
service.  If it is determined that the 
veteran does not have an anxiety 
disorder, depression and/or an obsessive-
compulsive disorder due to military 
service, the examiner should expressly 
say so and provide detailed reasons for 
such an opinion.  The rationale for all 
opinions should be explained in detail.  
If the examiner provides an opinion that 
is contrary to one already of record, the 
examiner should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion(s) already of record.  
In this regard, the examiner should 
specifically comment on the veteran's 
service medical records, as well as the 
July 2002 VA examiner's opinion.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the remaining issue on appeal.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 38 
C.F.R. § 3.159, are fully satisfied.  If 
any benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

